Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 
6.    The method of claim [[5]] 1, wherein selecting one of the first storage device and the second storage device as the target storage device comprises:
in response to the first reliability being higher than the second threshold reliability and the second reliability being lower than the second threshold reliability,
determining a load difference between the first storage device and the second storage device, based on the first access load and the second access load;
in response to the load difference being less than a first threshold difference, determining the first storage device as the target storage device; and
in response to the load difference being greater than the first threshold difference, determining the target storage device from the first storage device and the second storage device, the target storage device being different from a storage device corresponding to a previous read operation on the target data.

1, wherein selecting one of the first storage device and the second storage device as the target storage device comprises:
in response to both the first reliability and the second reliability being higher or lower than the second threshold reliability,
determining a load difference between the first storage device and the second storage device, based on the first access load and the second access load;
in response to the load difference being greater than a second threshold difference, determining a storage device with low access load from the first storage device and the second storage device as the target storage device; and
in response to the load difference being less than the first threshold difference, determining the target storage device from the first storage device and the second storage device, the target storage device being different from a storage device corresponding to a previous read operation on the target data.

15.    The device of claim [[14]] 10, wherein selecting one of the first storage device and the second storage device as the target storage device comprises:
in response to the first reliability being higher than the second threshold reliability and the second reliability being lower than the second threshold reliability,
determining a load difference between the first storage device and the second storage device, based on the first access load and the second access load;
in response to the load difference being less than a first threshold difference, determining the first storage device as the target storage device; and
in response to the load difference being greater than the first threshold difference, determining the target storage device from the first storage device and the second storage device, the target storage device being different from a storage device corresponding to a previous read operation on the target data.

16.   The device of claim [[14]] 10, wherein selecting one of the first storage device and the second storage device as the target storage device comprises:
in response to both the first reliability and the second reliability being higher or lower than the second threshold reliability,
determining a load difference between the first storage device and the second storage device, based on the first access load and the second access load;
in response to the load difference being larger than a second threshold difference, determining a storage device with low access load from the first storage device and the second storage device as the target storage device; and
in response to the load difference being less than the first threshold difference, determining the target storage device from the first storage device and the second storage device, the target storage device being different from a storage device corresponding to a previous read operation on the target data.

	RELEVANT ART CITED BY EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure.  See MPEP 707.05(c).

The prior art of record cited throughout prosecution teach various systems and methods for accessing data from storage devices based on access loads and reliability of the storage devices (see Keohane US 2005/0080991).

	REASONS FOR ALLOWANCE
Claims 1-4, 6-13 and 15-22 are allowed.


The primary reasons for allowance of claims 1 and 10 in the instant application is the combination with the inclusion in the claims of using multiple reliability thresholds and access loads of the storage devices as claimed.
Because claims depend directly or indirectly on the above claim(s), they are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CONCLUSION
	(a) Status of Claims In the Application

Per the instant office action, the currently pending claims have received an action on the merits and are in condition for allowance.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
	/RYAN BERTRAM/            Primary Examiner, Art Unit 2137